DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission, filed June 21, 2022, has been entered and considered.  Examiner has withdrawn the rejection under 35 U.S.C. 112 set forth in the previous Office Action, however, examiner maintains the previous prior art rejections.

Response to Arguments
Applicant has argued, in the Remarks filed June 21, 2022, that the rejection under 35 U.S.C. 112 has been overcome by amendment.  This argument is persuasive, and the 112 rejection has been withdrawn.
With regard to the prior art, applicant has argued that “because the ports are located above the liner and screen assembly they cannot be ‘fitted to a distal end assembly’ as required by claim 1 and therefore cannot anticipate claim 1.  Penno does not provide an inflow test tool as recited in claim 1.  Because Penno describes ports which are located at various distances along the annulus of the tubing, not at the distal end of the pipe assembly, and because Penno fails to disclose an inflow test tool, Penno cannot anticipate claim 1.”
Examiner respectfully traverses applicant’s arguments.  Claim 1 does not place any limitations on what an “inflow test tool” is, other than it must be “capable of forming a sealed connection between the drill string and the reservoir liner or reservoir liner hanger.”  Penno discloses this capability, at least via seals 82.  Therefore, Penno meets the definition of an “inflow test tool” as defined in claim 1.  Furthermore, claim 1 recites “the apparatus comprising a drill pipe having an assembly fitted to a distal end thereof.”  Claim 1 does not say anything about the relative location of ports.  Claim 1 does not mention ports at all.  Penno discloses a drill pipe (22), which is visible at the top of Fig. 1A.  The portion of the drill pipe 22 shown in Fig. 1A is the “distal” end of the drill pipe, as it is the furthest from the surface of the earth.  Everything below that point is the “assembly” that is connected to the distal end of the drill pipe.  Therefore, Penno anticipates claim 1, and the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penno (US 7,337,840).
	With regard to claim 1, Penno discloses an Apparatus for washing a cased wellbore (see casing 14) wherein the cased wellbore includes a reservoir liner (28), the apparatus comprising a drill pipe (22) having an assembly fitted to a distal end thereof (“assembly” not provided with a specific reference numeral, but illustrated in detail in the drawings), the assembly comprising:
a) a reservoir liner hanger (32—see also column 4, lines 41-45) and reservoir liner hanger running tool (72); and
b) an inflow test tool (76) capable of forming a sealed connection between the drill string and the reservoir liner or reservoir liner hanger (at least via seals 82), for performing an inflow test on the reservoir liner (column 6, lines 21-38 discuss the test).
With regard to claim 2, the inflow test tool (76) makes a sealed connection with an inflow test seal (see seals 82, which seal against the polished bore 62 of the liner 28).
With regard to claim 3, the inflow test seal is a polished bore receptacle of the reservoir liner hanger (see 54, 62, etc.).
With regard to claim 5, Penno discloses that the assembly further comprises a valve that is closable (the ball 86 being seated on the ball seat is considered a “valve,” in that the open seat can selectively be closed to prevent flow by dropping the ball 86) to prevent debris from the upper part of the well from falling into the reservoir liner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penno in view of Foubister et al. (US 2012/0175108, hereinafter Foubister).
Penno fails to disclose a scraper for cleaning a portion of the interior of the casing.
Foubister discloses a liner and a running tool assembly comprising a scraper (222, Fig. 2C) which cleans an inside of a casing (104).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Penno by providing the scraper of Foubister, “for cleaning the tubular” (Foubister, paragraph 0034) in preparation for the setting of Penno’s packer 32 (see discussion in paragraph 0034 of Foubister, which teaches the desirability of cleaning the tubing in advance of setting a packer at that location).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penno in view of Musselwhite et al. (CA 2760857 A1, hereinafter Musselwhite).
	With regard to claim 6, Penno fails to disclose a burst disc provided at the distal end of the reservoir liner.
	Musselwhite discloses a liner shoe (Fig. 10) having a burst disk (56).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Penno by providing the burst disc of Musselwhite at the end of the liner, such that the “center bore 54 can be selectively sealed off” to prevent debris from entering the liner white being “breakable with sufficient pressure” to allow for “downward washing and/or auto fill purposes” (Musselwhite, page 20, first full paragraph).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676